DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. Pub. No. US 20190088096 A1 and further in view of Kim Pub. No. US 20190113347 A1.
	Regarding Claim 1,  King teaches a method (Fig. 1 and para 121, affix the MAS directly to merchandise for the purpose of detecting when that merchandise is being handled), comprising:
	receiving, by a computing device (Fig. 3 and Para 114, System level alarm processing commences with reception of an alarm (or event) notification from a MAS module. Module tamper alarms and location violations (a mobile module entering an alarm zone) immediately result in an urgent Notification. Stock out detections (such as removal of the last item on a pusher facing) trigger a Notification i.e., merchandise activity sensors sending a notification to the computing device), acceleration information from an acceleration sensor (Para 28, Merchandise Activity Sensor (MAS), which is a battery powered wireless device, mounts to the store fixture and uses an integral single or multi-axis accelerometer to detect these vibrations ) attached to a product (Para 122, affixing the MAS to the article or as a base for the article i.e., sensor is attached to the product, a wireless alarm identifying the specific item can transmit as soon as someone picks up the item i.e., acceleration information);
	receiving, by the computing device (Fig. 3 and Para 114, shows notification) and from an image capture device (Fig. 3 and Para 207, video management system), an image of a prospective purchaser of the product (Para 208, notification capabilities to indicate the presence of one or more persons in the monitored area. By placing a SmartDome above every service-intensive area in a store, personnel can quickly determine the presence of shoppers in those areas by simply observing which SmartDomes are indicating such presence i.e., an image of a prospective purchaser of the product);
	determining, by the computing device (Fig. 3 and 4 and Para 114, MAS system level Alarm Processing first check if the temper is detected and if not then check for location violation i.e., System level alarm processing commences with reception of an alarm (or event) notification from a MAS module. Module tamper alarms and location violations (a mobile module entering an alarm zone) immediately result in an urgent Notification i.e., determining, by the computing device) a movement of the prospective purchaser based on the acceleration information and the image, the movement being in relation to a movement of the product (Para 123, If the MAS is equipped with location awareness technology, as noted previously, then the location of this merchandise as it may be carried through the store/building can also be included in the notifications to personnel, camera systems, and even mapping displays i.e., a movement of the prospective purchaser based on the acceleration information and the image, the movement being in relation to a movement of the product); and
	sending, by the computing device, display information to a digital display, the display information including information related to the product (Para 122, the video stream from a video camera trained on that display area could immediately pop up in a back office, behind a sales counter, or to a mobile device i.e., sending, by the computing device, display information to a digital display, the display information including information related to the product),
	wherein, the movement of the product is based on the acceleration information (Para 122, a wireless alarm identifying the specific item can transmit as soon as someone picks up the item).
	King teaches that the invention pertains to awareness of behaviors often related to potential theft activity (Abstract) and does not specifically teaches that an image of a prospective purchaser.
	However, King disclose that  given for purposes of illustration, are not to be construed as limiting the scope of the invention. Although several embodiments of this invention have been described in detail above, those skilled in the art will readily appreciate that many modifications are possible in the exemplary embodiments without materially departing from the novel teachings and advantages of this invention (Para 327) therefore, the implementation can easily be modified to track the product for the prospective purchaser.
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention as per the method of King so as to facilitate more effective customer service, reduce theft and to provide additional analysis data related to merchandise/shopper interaction (See King Para 2).
	King does not specifically teaches that movement of the prospective purchaser based on the acceleration information and pose estimation of the image.
	However, in the same field of endeavor, Kim teaches there is provided an inertia-based navigation apparatus which may include: a first sensor configured to detect and output motion information about a moving body which is moving, based on a first coordinate system; a second sensor configured to detect and output inertia data about a translational acceleration and a rotational angular velocity related to the movement of the moving body i.e., acceleration information, based on a second coordinate system; and a controller configured to determine, at every first time, pose information about a position, a velocity and an attitude of the moving body in a reference coordinate system i.e., pose estimation, based on the motion information and the inertia data, wherein the controller is further configured to: calculate first pose information about the moving body, based on the motion information; estimate relative preintegration amounts, which include a position change amount, a velocity change amount and an attitude change amount of the moving body predicted in the first coordinate system during the first time, by preintegrating the inertia data based on an external correction value which is a preset relation between the first coordinate system and the second coordinate system; calculate, based on the relative preintegration amounts and the external correction value, second pose information about the moving body corresponding to the inertia data; correct an error of the second pose information by comparing the first pose information with the second pose information; and determine the error-corrected second pose information as pose information about the moving body (Para 10).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention as per the method of King with the method of Kim so as to reduce errors of position information due to an accumulated drift phenomenon (See Kim Para 4). 
	Regarding Claim 2, King teaches wherein the movement of the prospective purchaser is the prospective purchaser lifting the product (Para 114 and 122).
	Regarding Claim 3. The method of claim 1, wherein the movement of the prospective purchaser is the prospective purchaser comparing the product to a second product (Para 12).
	Regarding Claim 4, King teaches wherein the digital display is located proximate to the product and the prospective purchaser (Para 232). 
	Regarding Claim 7, King teaches receiving, by the computing device, second acceleration information from a second acceleration sensor attached to a second product; receiving, by the computing device, from the image capture device a second image of the prospective purchaser; determining, by the computing device, a second movement of the prospective purchaser based on the second acceleration information and the second image, the second movement being in relation to a movement of the second product (Para 12).
	Regarding Claim 14, King teaches wherein the computing device includes software provided as a service in a cloud environment (fig. 3 system controller (in-store or cloud).
	Regarding Claim 18, it has been rejected for the same reasons as claim 1.
	Regarding Claim 19, it has been rejected for the same reasons as claim 2 and further King teaches determine an attribute of the prospective purchaser based on the image (Para 326).
	Regarding Claim 20, it has been rejected for the same reasons as claim 3.
Allowable Subject Matter
Claims 15-17 are allowed.
The following is an examiner' s statement of reasons for allowance: 
The prior art reference fail to teach the limitation in combination of other elements “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
Claim 5, 6 and 8-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation in combination of other elements “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image” OR as per claim 8 “wherein the determining a movement of the prospective purchaser comprises utilizing a machine learning model that focuses on skeletal structures of the prospective purchaser based on the image, and
the determining a second movement of the prospective purchaser comprises utilizing the machine learning model based on the second image”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
                                                                                                                                                                                                    
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. Patent No. US 8886387 B1 - Estimating multi-vehicle motion characteristics by finding stable reference points
Lee et al. Pub. No. US 20080154429 A1 - Apparatus, method, and medium for distinguishing the movement state of mobile robot
Lindner et al. Pub. No. US 20190005678 A1 - POSE ESTIMATION USING MULTIPLE CAMERAS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647